Citation Nr: 1134362	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  09-42 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an effective date earlier than November 26, 2008, for the grant of service connection for a right knee degenerative medial meniscus tear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from August 1968 to May 1972.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from an October 2009 Decision Review Officer Decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In October 2010, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  At that time, a request to reopen a claim of entitlement to service connection for tinnitus was raised.  As this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a January 1974 rating decision, the RO denied service connection for a right leg condition, specifically a right knee injury.  The Veteran did not appeal this decision.

2.  In August 1998, the Veteran filed a VA Form 21-526, Veteran's Application for Compensation or Pension, for service connection for right knee pain; by a February 1999 rating decision, the RO denied the Veteran's request to reopen his claim for a right knee condition.  The Veteran did not appeal this decision.

3. On November 26, 2008, the Veteran filed a VA Form 21-526, Veteran's Application for Compensation and/or Pension, for service connection for a right knee condition.

4. An effective date earlier than November 26, 2008, for the grant of entitlement to service connection for a right knee degenerative medial meniscus tear is not warranted.


CONCLUSION OF LAW

The criteria for an effective date prior to November 26, 2008, for the grant of service connection for a right knee degenerative medial meniscus tear have not been met. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim(s).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has met all statutory and regulatory notice and duty to assist provisions.  A December 2008 letter fully satisfied the duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 183, Dingess, 19 Vet. App. at 473.  The letters informed the appellant of what evidence was required to substantiate the claim, of the appellant's and VA's respective duties for obtaining evidence, as well as how VA determines disability ratings and effective dates.  

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) 

Effective Date

The Veteran seeks an effective date earlier than November 26, 2008, for the grant of service connection for a right knee degenerative medial meniscus tear.

The effective date for a grant of direct service connection will be the day following separation from active service, or the date entitlement arose if a claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of claim or date entitlement arose, whichever is later.  38 U.S.C. 5110(a); 38 C.F.R. § 3.400.

Previous determinations which are final and binding will be accepted as correct in the absence of clear and unmistakable error (CUE).  Where evidence establishes such error, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a) (2010).  The effective date of an award of service connection based on new and material evidence will be set as the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2).  Unless specifically provided, the effective date will be assigned on the basis of the facts as found.  38 C.F.R. § 3.400(a).

A specific claim in the form prescribed by the Secretary of Veterans Affairs must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 C.F.R. § 3.151(a) (2010).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief of entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2010).  "Date of receipt" generally means the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1(r).

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.302, 20.1103 (2010).  

Historically, the Veteran filed his original claim for service connection for a right leg condition in December 1973.  Prior to that date, service connection had been established for a skin rash with pseudofolliculitis barbae; service connection had been denied for infectious mononucleosis and urethral papilloma.  In a January 1974 rating decision, the RO denied service connection for residuals of a right knee injury.  The Veteran did not appeal this decision. 

In August 1998, the Veteran submitted a VA Form 21-526 for service connection for right knee pain.  By a February 1999 rating decision, the RO denied the Veteran's request to reopen his claim for a right knee condition.  The Veteran did not appeal this decision.  

On November 26, 2008, the RO received a VA Form 21-526 for service connection for a right knee condition.  An April 2009 rating decisions continued the previous denials of service connection for residuals of a right knee injury.  The Veteran appealed this decision; and in an October 2009 Decision Review Officer decision, service connection for right knee degenerative medial meniscus tear was granted effective November 28, 2008.

Thus, the January 1974 and February 1999 rating decisions are final.  38 U.S.C. § 4005(c) (1970) and 7105(c) (West 1991); 38 C.F.R. § 3.104, 19.118, 19.153 (1972); 38 C.F.R. § 3.104, 20.302, 20.1103 (1998). 

Prior to November 26, 2008, but after the February 1999 rating decision, there is no communication of record from the Veteran or any representative or other party to VA that would constitute a claim for service connection for a right knee disability.

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an effective date earlier than November 26, 2008, for the award of service connection for a right knee degenerative medial meniscus tear, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  The effective date for service connection based on an original claim or a reopened claim cannot be any earlier than the date of receipt of claim. The Veteran did not appeal the January 1974 and February 1999 rating decisions nor submit a claim for a right knee condition between February 1999 and November 26, 2008.  Although the Board is sympathetic to the Veteran's situation, an earlier effective date in this case is not warranted.

As the preponderance of the evidence is against the claim, the Board finds that an effective date earlier than November 26, 2008, for the award of service connection for a right knee degenerative medial meniscus tear is not warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an effective date earlier than November 26, 2008, for the grant of service connection for a right knee degenerative medial meniscus tear is denied.


REMAND

With respect to the issue of entitlement to service connection for bilateral hearing loss, the Board notes that the Veteran's service treatment records indicate that on examination in July 1968, audiometer demonstrated right ear hearing levels at 0, 0, 0, 15, and 20 and left ear hearing levels at 5, 0, 5, 15, 10, and 15 for hertz 500, 1000, 2000, 3000, 4000, and 6000, respectively.  

On examination in August 1971, after noise exposure to aircraft, right ear hearing levels were 20, 10, 10, 10, 10, and 10 and left ear hearing levels were 20, 15, 15, 20, 20, and 20 for hertz 500, 1000, 2000, 3000, 4000, and 6000, respectively.  The hearing conservation data indicated that the Veteran was in a munitions storage area with no ear protection worn.  

On examination in March 1972 on separation from service, audiometer demonstrated right ear hearing levels at 20, 10, 10, 10, 10, and 10 and left ear hearing levels at 20, 15, 15, 20, 20, and 20 for hertz 500, 1000, 2000, 3000, 4000, and 6000, respectively.       

The United States Court of Appeals for Veterans Claims (hereafter "the Court"), has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385 then operated to establish when a hearing loss could be service connected.  Hensley at 159.  For the purposes of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 or greater; or when word recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.

In this case, on all three in-service audio examinations, threshold levels were within normal limits.  However, the limits during service and at separation, although normal, were higher than upon entrance.  

The Veteran was afforded a VA examination in February 2009 at which time the examiner opined that it was less likely as not that the Veteran's hearing loss was caused by or a result of noise exposure during the service since an examination at the time of his discharge indicated his hearing was within normal limits.  The examiner's rationale was that civilian noise exposure and presbycusis may be contributing factors.  The examiner explained that exposure to either impulse sounds or continuous exposure can cause a temporary shift which disappears in 16 to 48 hours after exposure to loud noise; that impulse sounds may also damage the structure of the inner resulting in an immediate hearing loss; that continuous exposure to loud noise can also damage the structure of the hair cells resulting in hearing loss; that if the hearing does not recover completely from a temporary threshold shift, a permanent hearing loss exists; and that since the damage is done when exposed to noise, a normal audiogram subsequent to the noise exposure would verify that the hearing had recovered without permanent loss.

The February 2009 VA examination is inadequate because the opinion is based on an inaccurate premise.  38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  See Hensley v. Brown, 5 Vet. App. 155 (1993). In fact, in this case, there appears to be a "shift" indicating a change in hearing acuity during the Veteran's time in service.  The February 2009 VA examiner did not specifically address this in-service "shift".  As such, the Board is not convinced that all available evidence was considered as pertinent facts were not identified.  The Board, therefore, concludes that an addendum opinion is needed which provides a complete accurate history of the claimed disability at issue on appeal.  
    
Accordingly, the case is REMANDED for the following action:

1.  The claims file should be returned to the VA examiner who conducted the February 2009 VA examination in order to provide a medical addendum opinion.  The claims file must be reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  If it is determined that an additional VA examination is required in order to provide the requested opinion, then an appropriate examination should be scheduled.

Based on a review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's current bilateral hearing loss is related in any way, in whole or in any part, to the Veteran's active duty service.  The examiner is requested to specifically address the "shifts" in hearing levels during service as related to his current hearing loss.    

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

2.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MILO H. HAWLEY
Veteans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


